Citation Nr: 0101307	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from November 1979 to November 
1982.  On several occasions since 1984, the veteran has 
served on active duty for training as a member of the United 
States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
Regional Office (RO).


REMAND

The veteran contends that he aggravated his bilateral knee 
disorder while serving on active duty for training in January 
1991.  The claims folder does not contain verification of the 
dates of the veteran's active duty for training for that 
period.  As such, an attempt should be made to obtain service 
records specifying the veteran's period of active duty for 
training.

On a January 1991 clinical record, the veteran stated that a 
private physician had treated him for symptoms associated 
with his bilateral knee disorder.  Those medical reports are 
not of record.  Some hospital reports from J.S.C., M.D., of 
the Las Americas Ambulatory Surgical Center, dated from 
November 1991 to March 1992 are of record.  However, a 
complete compilation of those reports has not been obtained.  
Additionally, on VA examination in December 1992, the 
examiner indicated that a magnetic resonance imaging had been 
requested.  If it was accomplished, this report is not of 
record either.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  On remand, the RO should review the veteran's claim 
to insure that all provisions of the Veterans Claims 
Assistance Act of 2000 have been complied with regarding this 
veteran's claim, including the rule with respect to 
disallowed claims, 5103A(f), as it pertains to this veteran's 
request to reopen a previously denied claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A(f)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to verify, 
through official channels such as the 
Department of the Army, the veteran's 
periods of active duty for training, 
particularly the active duty for training 
period of January 1991.  The RO should 
also make another attempt to secure any 
additional service records that may 
exist.  In its effort, the RO should 
utilize all pertinent information 
contained in the veteran's record, such 
as the DA Form 2173.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
bilateral knee disorder since 1982.  
After securing the necessary release(s), 
the RO should obtain these records.  The 
medical providers and/or facilities 
contacted should include J.S.C., M.D.; 
D.F.G., M.D.; the Las Americas Ambulatory 
Surgical Center; and the VA Medical 
Center at San Juan, Puerto Rico.

3.  Thereafter, the RO should 
readjudicate the issue on appeal of 
whether new and material evidence has 
been presented to reopen a claim for 
service connection for a bilateral knee 
disorder.  

4.  If new and material evidence is found 
and the claim is reopened, then the RO 
should review the claims file and take 
any appropriate action to ensure 
compliance with the assistance to the 
claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

5.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this remand is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  In accordance with Stegall 
v. West, 11 Vet. App. 268 (1998), the veteran has the right 
to VA compliance with the terms and conditions set forth in 
remand orders from the Board.  The Board intimates no opinion 
as to the ultimate conclusion warranted in this case.  No 
action is required by the veteran until contacted by the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



